[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2009

                    FRANCISCO GARCIA-AROMI,

                     Plaintiff, Appellant,

                               v.

       JOHN DOE 00CV2305; PUERTO RICO POLICE DEPARTMENT;
                    CIC VEGA BAJA DIVISION,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
                  Stahl, Senior Circuit Judge,
                   and Lynch, Circuit Judge.



    Francisco Garcia-Aromi on brief pro se.



                          June 6, 2002
          Per Curiam.        Francisco Garcia Aromi appeals from

the district court's dismissal of his civil rights action,

alleging deprivation of his Fifth and Fourteenth Amendment

rights to due process, pursuant to 42 U.S.C. § 1983.                   The

district court determined that the complaint was barred by the

statute of limitations.        Upon review, we conclude that the

complaint was untimely filed, for essentially the reasons

stated in the district court's order.        We add that the statute

of limitations was not subject to tolling for the reasons

advanced by Garcia-Aromi.
          Garcia-Aromi's       assertion     that     the    statute    of

limitations is tolled until he is released from prison is
incorrect.    While the accrual period for a § 1983 action is
governed by federal law, tolling is governed by state law.

Torres v. Superintendent of the Police of Puerto Rico, 893 F.2d

404, 407 (1st Cir. 1990).      As we observed in Sierra-Serpa v.

Martinez, 995 F.2d 325 (1st Cir. 1993), following certification

of the question to the Supreme Court of Puerto Rico, the
legislature of Puerto Rico implicitly repealed the provision of
the code of civil procedure that had excluded time spent in

prison from a limitations period.
          Garcia-Aromi also argues, for the first time on
appeal, that the statute of limitations should be equitably

tolled.   "No precept is more firmly settled in this circuit
than   that   theories   not    squarely     raised    and    seasonably

propounded    before   the   trial   court   cannot    rewardingly     be

                                 -2-
advanced on appeal."      Lawton v. State Mut. Life Assurance Co.,

101 F.3d 218, 222 (1st Cir. 1996).        Thus, where a plaintiff

fails to present arguments to the district court, we have
refused to consider those arguments for the first time on

appeal.   See, e.g., Landrau-Romero v. Banco Popular De Puerto

Rico, 212 F.3d 607, 612 (1st Cir. 2000) (refusing to consider
plaintiff's    argument     that   equitable   tolling   saved   his

employment discrimination claim when that argument was not made

to the district court).     By failing to present to the district

court his argument that equitable tolling applied to his case,

Aromi waived the issue.

            The district court’s dismissal of the complaint is

affirmed.




                                   -3-